A comparison of the finding with the evidence discloses that a considerable *Page 314 
number of the material facts found are supported by no evidence and that others present the situation disclosed by the evidence in so exaggerated a manner that they cannot be justified. We must assume that the finding states the facts upon which the trial court based its conclusion that the defendant had been guilty of intolerable cruelty. If the finding were corrected as it should be, the situation presented would be so different from that upon which the trial court reached its decision as to invalidate the judgment. The case ought to be remanded for a new trial. Nichols v. Manchester,82 Conn. 619, 74 A. 935; Haugh v. Kirsch,105 Conn. 429, 433, 135 A. 568; Lowe v. Hendrick,86 Conn. 481, 484, 85 A. 795.